Citation Nr: 1709099	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-34 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 16, 2012.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to January 1982.

The appeal initially came to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which denied service connection for PTSD.

During the pendency of the appeal, the RO awarded service connection for PTSD in a November 2009 rating decision, and assigned an initial disability rating of 10 percent, effective from December 31, 2003. In April 2013, the RO increased the Veteran's rating to 100 percent effective from May 16, 2012.

In January 2014, the Board assigned an initial evaluation of 30 percent for PTSD prior to May 16, 2012.

The Veteran appealed the January 2014 Board decision to the Court of Appeals for Veterans Claims (Court). In an October 2014 Order, the Court granted a Joint Motion for Partial Remand and vacated only that portion of the Board's January 2014 decision that denied entitlement to an initial rating in excess of 30 percent for PTSD prior to May 16, 2012.

In March 2015, the Board remanded the case for additional development. In March 2016 the RO increased the Veteran's rating to 50 percent for PTSD prior to May 16, 2012. The case has now been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A review of the claims file shows that there are outstanding records pertinent to the issue on appeal which have not yet been associated with the claims file. Specifically, a review of the record shows that the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs in order for VA to obtain records from Columbia County Mental Health Center, Dr. Gilly, and Kinderhook Wellness Center in May 2015. Unfortunately, no records from Columbia County Mental Health Center for the time period of 1987 to 1994 have been obtained and, it appears, that the AOJ has not yet made any follow-up attempt to obtain such records, to include requesting that the Veteran resubmit a signed VA Form 21-4142. 

Furthermore, it appears that the AOJ has attempted to obtain records from Dr. Gilly, and while there is a letter from Dr. Gilly dated April 30, 2007 of record, in the May 2015 authorization form, the Veteran indicated that there were records from Dr. Gilly dated from October 1, 2003 to present. The Veteran was a patient of Dr. Gilly's while he practiced at Kinderhook Wellness Center. The release sent to Dr. Gilly's current practice at Henry Ford Maple Grove Center resulted in no records found and the Veteran was notified of this in the November 2015 Supplemental Statement of the Case. The record indicates that after some research, new contact information was found for Kinderhook Medical Care. A fax request for the Veteran's records was successfully sent May 18, 2015, but there is no response to this request of record. As such, on remand, the RO should attempt to obtain such records.

Accordingly, the case is REMANDED for the following action:

1. With appropriate releases from the Veteran, make another attempt to obtain relevant records of treatment from Columbia County Mental Health Center for the period of 1987 to 1994, and from Dr. Gilly beginning October 1, 2003, to present, following the procedures set forth in 38 C.F.R. § 3.159. Any new or additional (i.e., non-duplicative) evidence received should be associated with the record. If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the claim remaining on appeal should be readjudicated based on the entirety of the evidence. If any benefit sought remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


